UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 333-127347 PROVISION HOLDING, INC. (Exact Name of registrant as specified in its charter) Nevada 20-0754724 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 9253 Eton Avenue, Chatsworth, California 91311 (Address of principal executive offices) (Zip Code) Registrant’s telephone Number: (818) 775-1624 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the registrant’s common equity was 45,105,914 shares at January 14, 2011. TABLE OF CONTENTS Page PART I Item 1. Financial Statements Condensed Consolidated Balance Sheets as of December 31, 2010 (unaudited) and June 30, 2010 2 Condensed Consolidated Statements of Operations for the threeand six months ended December 31, 2010 andDecember 31, 2009 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the six months ended December 31, 2010 and December 31, 2009 (Unaudited). 4 Notes to Condensed Consolidated Financial Statements December 31, 2010 (Unaudited)
